Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
III.  DETAILED ACTION
Claims 1-20 are presented for examination.


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2020 has been entered.


REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 18 & 19.  More specifically, the prior art of record does not specifically suggest a method, comprising:
the one or more slots are associated with one or more confidence scores, respectively, and wherein each of the one or more slots associates the
corresponding n-gram with a semantic category:
accessing a user profile associated with the first user, wherein the user profile is stored in a first data store;
accessing ontology data based on the one or more identified n-grams from one or more information graphs, wherein the one or more information graphs are stored in one or more second data stores, respectively;
determining contextual information associated with the user input; generating semantic information by aggregating the user profile, ontology data, and contextual information, wherein the semantic information is used to modify one or more of the confidence scores associated with one or more of the slots, respectively; generating a feature representation for the identified one or more n-grams based on the semantic information and the one or more modified confidence score.
Dependent claims 2-17 & 20, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/